Citation Nr: 1511855	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  09-44 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, including as due to exposure to Agent Orange or service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for prostate cancer, including as due to exposure to Agent Orange or service-connected PTSD.

3.  Entitlement to service connection for a respiratory/pulmonary disability, including as due to exposure to Agent Orange or service-connected PTSD.

4.  Entitlement to service connection for a cardiovascular disability, including coronary artery disease, to include as due to exposure to Agent Orange or service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970 and from October 1972 to October 1978.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Having reviewed the record evidence, the Board finds that the issues are characterized more appropriately as stated on the title page of this decision.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in an October 2014 VA Form 21-8940, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks service connection for the disabilities listed on the title page of this decision under several theories of entitlement.  First, the Veteran asserts that these disabilities either are attributable directly to his military service or are the result of his exposure to Agent Orange, JP4 and jet fuel fumes, and other toxic substances while he was stationed at Andersen Air Force Base (AFB) in Guam during his second period of active duty.  In the alternative, the Veteran contends that all of these disabilities were caused or aggravated by his service-connected PTSD.  The Board is required to consider all theories of entitlement in a service connection claim.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).

As an initial matter, the Board notes that the Veteran's service records indicate that he was stationed at Andersen AFB during his second period of active duty from 1972 to 1978.  His DD Form 214 also shows that his military occupational specialty was a fuel specialist.  The Veteran has reported that he was in close proximity to jet fuel and other toxic chemicals, such as Agent Orange, during his time at Andersen AFB.  He has also submitted several internet articles attesting to the fact that chemical toxins, including Agent Orange, were used in Guam during the time that he was stationed there.  Therefore, the Board finds that a remand is necessary in order to determine the Veteran's possible exposure to Agent Orange while he was stationed in Guam.  

In addition, the Board notes that the Veteran's service treatment records show that, in September 1978, he was treated for a slight discomfort in chest related to a cough.  No additional treatment or a clinical diagnosis was provided.

Since his separation from service, the Veteran has received extensive medical treatment for a myriad of disabilities.  Records dated through 2014 from both private treatment providers and VA medical facilities are associated with the Veteran's claims file.  These treatment records reflect a current diagnosis of diabetes mellitus.  VA treatment records indicate the Veteran also was diagnosed with prostate cancer beginning in November 2005 and continued to receive radiation treatment after filing his claim for service connection in February 2006.  More recently, in November 2014, the Veteran was treated for a bleeding rectum.  Therefore, the Board finds that, on remand, VA examinations are necessary prior to adjudication of the Veteran's claims for service connection for diabetes mellitus and prostate cancer in order to determine whether these disorders are related to or had their onset in service or otherwise are attributable to the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claims of service connection for a respiratory/pulmonary disability and for a cardiovascular disability, the Veteran was provided a VA examination in June 2007 to determine the nature and etiology of these claimed conditions.  The VA examiner provided diagnoses of restrictive lung disease and left ventricular hypertrophy but did not provide an opinion as to whether either of these diagnosed disorders were due to the Veteran's military service.  Therefore, the Board finds this examination is inadequate for VA adjudication purposes and a new medical examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for diabetes mellitus, prostate cancer, a respiratory/pulmonary disability, and/or for a cardiovascular disability since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.
 
2.  Contact the appropriate Federal records repository and request information concerning whether the Veteran was exposed to herbicides, including Agent Orange, while on active service at Anderson Air Force Base in Guam.  All requests and responses received should be associated with the claims file.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his diabetes mellitus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that diabetes mellitus, if diagnosed, is related to active service or any incident of service, to include his reports of in-service exposure to chemicals other than herbicides (i.e., JP4 and jet fuel).  If, and only if, the Veteran's in-service herbicide exposure is conceded, then the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that diabetes mellitus, if diagnosed, is related to such exposure.  The examiner finally is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that diabetes mellitus, if diagnosed, was caused or aggravated by the Veteran's service-connected PTSD.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his prostate cancer.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that prostate cancer, if diagnosed, is related to active service or any incident of service, to include his reports of in-service exposure to chemicals other than herbicides (i.e., JP4 and jet fuel).  If, and only if, the Veteran's in-service herbicide exposure is conceded, then the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that prostate cancer, if diagnosed, is related to such exposure.  The examiner finally is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that prostate cancer, if diagnosed, was caused or aggravated by the Veteran's service-connected PTSD.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

5.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his respiratory/pulmonary disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any respiratory/pulmonary disability/ies currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a respiratory/pulmonary disability, if diagnosed, is related to active service or any incident of service, to include his reports of in-service exposure to chemicals other than herbicides (i.e., JP4 and jet fuel).  If, and only if, the Veteran's in-service herbicide exposure is conceded, then the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a respiratory/pulmonary disability, if diagnosed, is related to such exposure.  The examiner finally is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a respiratory/pulmonary disability, if diagnosed, was caused or aggravated by the Veteran's service-connected PTSD.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

6.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his cardiovascular disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any cardiovascular disability/ies currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cardiovascular disability, if diagnosed, is related to active service or any incident of service, to include his reports of in-service exposure to chemicals other than herbicides (i.e., JP4 and jet fuel).  If, and only if, the Veteran's in-service herbicide exposure is conceded, then the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cardiovascular disability, if diagnosed, is related to such exposure.  The examiner finally is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cardiovascular disability, if diagnosed, was caused or aggravated by the Veteran's service-connected PTSD.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

7.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

